United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-2792
                                      ___________

Daniel O., a minor, by next friend,    *
Dan O. and Rhonda O.,                  *
                                       *
                  Appellant,           *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Western
Missouri State Board of Education;     * District of Missouri.
Missouri Department of Elementary and *
Secondary Education; State School for *       [UNPUBLISHED]
the Severely Handicapped; Kearney R-1 *
School District,                       *
                                       *
                  Appellees.           *
                                  ___________

                             Submitted: April 10, 2000

                                  Filed: April 19, 2000
                                   ___________

Before McMILLIAN and FAGG, Circuit Judges, and ROSENBAUM,* District Judge.
                            ___________

PER CURIAM.




      *
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
        Daniel O., a severely disabled child, is eligible for special education services
under the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §§ 1400-1487.
 Because of his seizures and the associated risk of head injury, Daniel does not attend
public school but receives public school instruction in his home for thirty hours per
week. Daniel's parents asked his teacher to administer Daniel's medication to him so
they could leave home during his instruction. Their request was denied based on the
state's requirement that a parent or other qualified adult (besides the teacher) remain in
the home during a student's homebound instruction. After exhausting administrative
remedies, Daniel's parents brought this action alleging a violation of the IDEA and §
504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794. The district court dismissed
Daniel's parents' complaint for failure to state a claim, and Daniel's parents appeal.
Having carefully reviewed the case, we agree with the district court's conclusions: the
IDEA does not prohibit the state's requirement that a parent or other qualified adult
remain in the home during a student's homebound instruction; because Daniel's parents
must be present and thus can administer his medication, the IDEA does not require the
instructor to administer it; and Daniel's parents cannot show he has been discriminated
against in violation of the Rehabilitation Act. The district court thoroughly addressed
the issues that Daniel's parents raise on appeal, and we have nothing to add to the
district court's analysis. We thus affirm without further discussion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-